Exhibit 10.1

 



SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (“Agreement”) is made as of March 20, 2019,
by and between MYOS RENS Technology Inc., a Nevada corporation (the “Company”),
and each of the purchasers who execute the Purchaser Signature Page hereto (the
“Purchaser”).

 

R E C I T A L S

 

A. The Company desires to obtain funds from each Purchaser in order to provide
working capital for marketing, research and development expansion and to further
the operations of the Company.

 

B. The Company is offering shares of its common stock, $0.001 par value per
share (the “Common Stock” and, the shares of Common Stock offered herein, being
sometimes referred to herein as the “Shares” or the “Securities”). The purchase
price (the “Purchase Price”) shall be $1.46 per Share.

 

C. Purchasers understand that there is a great deal of risk, illiquidity and
uncertainty in the purchase of the Shares herein, and that no assurance can be
made that the Company will complete its business plan or, if completed, that it
will be successful in doing so. Purchasers had the opportunity to receive and
examine all of the Company’s SEC Reports (as defined below), including, without
limitation, any risk factors therein and understand that an investment herein
entails a high degree of risk and illiquidity, including the possible loss of
Purchaser’s entire investment.

 

D. The offering of Shares is being made directly by the Company to accredited
investors only, under Section 4(a)(2) and/or Rule 506 of Regulation D
promulgated under, the Securities Act of 1933, as amended (the “Securities
Act”), on a “best efforts” basis.

 

E. Until the Closing, the Company may reject any subscriptions in whole or in
part or elect not to close, for any reason or for no reason and shall return
funds to the Purchaser to the extent of funds tendered for subscriptions which
have not been accepted. The offering will remain open until March 25, 2019,
unless earlier terminated by the Company, unless extended for 30 days at the
sole discretion of the Company (which extension may be made without the consent
of Purchasers). The maximum amount to be sold hereunder shall not exceed $3.0
million.

 

AGREEMENT

 

It is agreed as follows:

 

1. PURCHASE AND SALE OF SHARES.

 

1.1 Purchase and Sale. In reliance upon the representations and warranties of
the Company and each Purchaser contained herein and subject to the terms and
conditions set forth herein, at Closing, each Purchaser shall purchase, and the
Company shall sell and issue to each Purchaser, the number of Shares set forth
on the signature page annexed to this Agreement as executed by such Purchaser
(the “Purchaser Signature Page”), issued in such Purchaser’s name for the
Purchase Price.

 

2. CLOSING.

 

2.1 Date and Time. The sale of Shares will take place in one or more closings
(“Closing”), subject to the satisfaction of all the parties hereto of their
obligations herein. Each Closing shall take place at the offices of the
Company’s counsel or at such other place as the parties may agree (each, a
“Closing Date”) as soon as practicable after the Purchase Price for the Shares
have been received by the Company and the corresponding subscription documents
have been delivered to the Company by the Purchasers.

 

2.2 Binding Subscriptions. Purchasers acknowledge and agree that their
subscriptions are irrevocable and binding commitments on the part of the
Purchaser once their funds have been tendered to the Company and their
subscription documents have been delivered to the Company.

 



1

 

 

3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

As a material inducement to each Purchaser to enter into this Agreement and to
purchase the Shares to assist in placing the offering, the Company represents
and warrants that the following statements are true and correct in all material
respects as of the date hereof and will be true and correct in all material
respects at Closing, except as expressly qualified or modified herein. 

 

3.1 Organization and Good Standing. The Company is a corporation duly organized,
validly existing, and in good standing under the laws of the State of Nevada and
has full corporate power and authority to enter into and perform its obligations
under this Agreement, and to own its properties and to carry on its business in
all jurisdictions as presently conducted and as proposed to be conducted. The
Company and its subsidiaries (the “Subsidiaries”) have all government and other
licenses and permits and authorizations to do business in all jurisdictions
where their activities require such license, permits and authorizations, except
where failure to obtain any such license, permit or authorization will not have
a material adverse effect on the Company’s assets, properties, financial
condition, operating results or business of the Company taken as a whole other
than an effect primarily or proximately resulting from (A) changes in general
economic or market conditions affecting the industry generally in which the
Company operates, which changes do not disproportionately affect the Company as
compared to other similarly situated participants in the industry in which the
Company operates; (B) changes in applicable law or United States generally
accepted accounting principles (“GAAP”); and (C) acts of terrorism, war or
natural disasters which do not disproportionately affect the Company (as such
business is presently conducted) (a “Material Adverse Effect”).

 

3.2 Capitalization. As of February 28, 2019, the Company is authorized to issue
12,000,000 shares of Common Stock, of which 7,653,662 shares were issued and
outstanding, and 500,000 shares of preferred stock authorized, none of which is
or has been issued or outstanding or designated or otherwise agreed to be issued
or outstanding and none of which has been or is designated as a series or class
with any specific rights or privileges. No further approval or authorization of
any stockholder, the Board of Directors or others is required for the issuance
and sale of the Securities.

 

3.3 Authorization. The Company has full power and authority and has taken all
requisite action on the part of the Company, its officers, directors and
stockholders necessary for (i) the authorization, execution and delivery of this
Agreement and any other transaction documents relating to this Agreement
(collectively the “Transaction Documents”), (ii) the authorization of the
performance of all obligations of the Company hereunder or thereunder, and (iii)
the authorization, issuance (or reservation for issuance) and delivery of the
Shares hereby. The Transaction Documents constitute the legal, valid and binding
obligations of the Company, enforceable against the Company in accordance with
their terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability, relating
to or affecting creditors’ rights generally.

 

3.4 Valid Issuance of Securities. The Shares have been duly and validly
authorized and, upon issuance, will be validly issued, fully paid and
non-assessable. The Shares upon issuance are free and clear of any security
interests, liens, claims or other encumbrances, other than restrictions upon
transfer under federal and state securities laws. The shares of each Subsidiary
are duly authorized, validly issued, fully paid and non assessable and held by
the Company which has sole, and unencumbered marketable title and is the sole
owner.

 

3.5 Securities Law Compliance. Assuming the accuracy of the representations and
warranties of each Purchaser set forth in Section 4 of this Agreement, the offer
and sale of the Shares will constitute an exempted transaction under the
Securities Act, and registration of the Shares under the Securities Act for
issuance herein is not required. The Company shall make such filings as may be
necessary to comply with the Federal securities laws and the “blue sky” laws of
any state in connection with the offer and sale of the Securities, which filings
will be made in a timely manner.

 

3.6 No General Solicitation. Neither the Company, nor any of its Affiliates, nor
to Company’s knowledge, any person acting on its or their behalf, has engaged in
any form of general solicitation or general advertising (within the meaning of
Regulation D under the Securities Act) in connection with the offer or sale of
the Securities.

 



2

 

 

3.7 SEC Reports and Financial Statements.

 

3.7.1 The Company has made available to each Purchaser through the SEC’ s EDGAR
system accurate and complete copies (excluding copies of exhibits) of each
report, registration statement, and definitive proxy statement filed by the
Company with the United States Securities and Exchange Commission (“SEC” ) since
December 31, 2011 (collectively, the “SEC Reports” ). All statements, reports,
schedules, forms and other documents required to have been filed by the Company
with the SEC have been so filed. As of the time it was filed with the SEC (or,
if amended or superseded by a filing prior to the date of this Agreement, then
on the date of such filing): (i) each of the SEC Reports complied in all
material respects with the applicable requirements of the Securities Act, or the
Securities Exchange Act of 1934, as amended, as applicable; and (ii) none of the
SEC Reports contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading.

 

3.7.2 The financial statements contained in the SEC Reports: (i) complied as to
form in all material respects with the published rules and regulations of the
SEC applicable thereto at the time of filing and as of the date of each Closing;
(ii) were prepared in accordance with GAAP applied on a consistent basis
throughout the periods covered (except as may be indicated in the notes to such
financial statements and, in the case of unaudited statements, as permitted by
Form 10-Q of the SEC, and except that unaudited financial statements may not
contain footnotes and are subject to normal and recurring year-end audit
adjustments which will not, individually or in the aggregate, be material in
amount); and (iii) fairly present, in all material respects, the financial
position of the Company as of the respective dates thereof and the results of
operations of the Company for the periods covered thereby, subject, in the case
of unaudited financial statements, to normal, immaterial, year-end audit
adjustments. All adjustments considered necessary for a fair presentation of the
financial statements have been included.

 

4.   REPRESENTATIONS AND WARRANTIES OF EACH PURCHASER.

 

Each Purchaser individually and not jointly hereby represents warrants and
covenants with the Company as follows. For the avoidance of doubt, these
warranties and representations are made to the Company as well as to its agents
and representatives and affiliates, as third party beneficiaries hereto:

 

4.1 Legal Power. Each Purchaser has the requisite individual, corporate,
partnership, limited liability company, trust, or fiduciary power, as
appropriate, and is authorized, if such Purchaser is a corporation, partnership,
limited liability company, or trust, to enter into this Agreement, to purchase
the Shares hereunder, and to carry out and perform its obligations under the
terms of this Agreement or any other Transaction Documents to which it is a
party.

 

4.2 Due Execution. The execution and performance of the terms under this
Agreement and the Accredited Investor Questionnaire commencing on Page SP-2
appended at the end of this Agreement (the “Questionnaire”) and Purchaser
Signature Page hereto, have been duly authorized, if such Purchaser is a
corporation, partnership, limited liability company, trust or fiduciary,
executed and delivered by such Purchaser, and, upon due execution and delivery
by the Company, this Agreement will be a valid and binding agreement of such
Purchaser.

 

4.3 Access to Information. Each Purchaser understands that an investment in the
Securities involves a high degree of risk and illiquidity, including, risk of
loss of their entire investment. Each Purchaser also understands that the
Company has limited capital and is not profitable. Each Purchaser represents
that such Purchaser has been given access to the Company for the purpose of
obtaining such information as such Purchaser or its qualified representative has
reasonably requested in connection with the decision to purchase the
Shares. Each Purchaser represents that such Purchaser had the opportunity to
receive and review copies of the SEC Reports. Each Purchaser confirms that it is
not privy to the Company’s financial results for the year ended December 31,
2018 (“Excluded Information”) and that the Excluded Information could be
positive or negative in nature and, if released to the public, could have an
impact on the market price of the securities of the Company. Each Purchaser
represents that such Purchaser has been afforded the opportunity to ask
questions of the officers of the Company regarding its business prospects and
the Shares, all as such Purchaser or such Purchaser’s qualified representative
have found necessary to make an informed investment decision to purchase the
Shares.

 



3

 

 

4.4 Restricted Securities.

 

4.4.1 Each Purchaser has been advised that none of the Securities have been
registered under the Securities Act or any other applicable securities laws and
that the Shares are being offered and sold pursuant to Section 4(a)(2) of the
Securities Act and/or Rule 506 of Regulation D thereunder, and that the
Company’s reliance upon Section 4(a)(2) and/or Rule 506 of Regulation D is
predicated in part on such Purchaser representations as contained herein
(including, for avoidance of doubt, the Questionnaire). Each Purchaser
acknowledges that the Securities will be issued as “restricted securities” as
defined by Rule 144 promulgated pursuant to the Securities Act. None of the
Securities may be resold in the absence of an effective registration statement
thereof under the Securities Act and applicable state securities laws unless, in
the opinion of counsel reasonably satisfactory to the Company, an applicable
exemption from registration is available.

 

4.4.2 Each Purchaser represents that such Purchaser is acquiring the Shares for
such Purchaser’s own account, and not as nominee or agent, for investment
purposes only and not with a view to, or for sale in connection with, a
distribution, as that term is used in Section 2(11) of the Securities Act, in a
manner which would require registration under the Securities Act or any state
securities laws.

 

4.4.3 Each Purchaser understands and acknowledges that the certificates
representing the Shares will bear substantially the following legend:

 

“THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR APPLICABLE STATE LAW, AND NO
INTEREST THEREIN MAY BE SOLD, DISTRIBUTED, ASSIGNED, OFFERED, PLEDGED OR
OTHERWISE TRANSFERRED UNLESS (i) THERE IS AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS COVERING ANY SUCH TRANSACTION
INVOLVING SAID SECURITIES, (ii) THE COMPANY RECEIVES AN OPINION OF LEGAL COUNSEL
REASONABLY SATISFACTORY TO THE COMPANY STATING THAT SUCH TRANSACTION IS EXEMPT
FROM REGISTRATION, OR (iii) THE COMPANY OTHERWISE SATISFIES ITSELF THAT SUCH
TRANSACTION IS EXEMPT FROM REGISTRATION.”

 

4.4.4 Each Purchaser acknowledges that an investment in the Shares is not liquid
and is transferable only under limited conditions. Each Purchaser acknowledges
that such Securities must be held indefinitely unless they are subsequently
registered under the Securities Act or an exemption from such registration is
available. Each Purchaser is aware of the provisions of Rule 144 promulgated
under the Securities Act, which permits limited resale of restricted securities
subject to the satisfaction of certain conditions and that such Rule is not now
available and, in the future, may not become available for resale of any of the
Securities and that the Company is an issuer subject to Rule 144(i) under the
Securities Act. Each Purchaser is an “accredited investor” as defined under Rule
501 under the Securities Act.

 

4.4.5 The representations made by each Purchaser on the Questionnaire
(commencing on page 16 appended at the end hereof) and Purchaser Signature Page
are true and correct.

 

4.5 Purchaser Sophistication and Ability to Bear Risk of Loss. Each Purchaser
acknowledges that it is able to protect its interests in connection with the
acquisition of the Securities and can bear the economic risk of investment in
such Securities without producing a material adverse change in such Purchaser’s
financial condition. Each Purchaser, either alone or with such Purchaser’s
representative(s), otherwise has such knowledge and experience in financial or
business matters that such Purchaser is capable of evaluating the merits and
risks of the investment in the Securities.

 



4

 

 

4.6 Purchases by Groups. Each Purchaser represents, warrants and covenants that
it is not acquiring the Shares as part of a group within the meaning of Section
13(d)(3) of the 1934 Act or otherwise purchasing with intent to control voting
over the Company.

 

4.7 Independent Investigation. Each Purchaser in making his decision to purchase
the Shares herein, has relied solely upon an independent investigation made by
him and his legal, tax and/or financial advisors and, is not relying upon any
oral representations of the Company.

 

4.8 No Advertising. Each Purchaser has not received any general solicitation or
advertising regarding the offer of the Shares.

 

4.9 Certain Trading Activities. Each Purchaser has not directly or indirectly,
nor has any person acting on behalf of or pursuant to any understanding with
such Purchaser, engaged in any transactions in the securities of the Company
(including, without limitation, any short sales involving the Company’s
securities) since the time that such Purchaser was first contacted by the
Company regarding the investment in the Company contemplated by this
Agreement. Each Purchaser covenants that neither it nor any person acting on its
behalf or pursuant to any understanding with it will engage in any transactions
in the securities of the Company (including short sales) prior to the time that
the transactions contemplated by this Agreement are publicly disclosed.

 

5.   COVENANTS OF THE COMPANY AND PURCHASER

 

5.1   Use of Proceeds. The Company intends to employ the net proceeds from the
purchase and sale of the Shares for purposes of its marketing, research and
development, expansion as well as general working capital, and to further the
operations of the Company.

 

5.2 Registration Rights. For purposes of this Section 5.2, all references to the
Purchaser shall be deemed to mean and include, the Purchaser and its respective
assigns as holders of Registrable Securities (as defined in Section 5.2.1(b)
below). The Company shall use commercially reasonable efforts to file a
registration statement with the SEC pursuant to the Securities Act with respect
to the re-sale of all Shares within 45 days of the first closing of the offering
of the sale of Shares hereby and shall use commercially reasonable efforts to
obtain effectiveness of such registration statement within 90 calendar days of
the first Closing of the offering of the Shares hereby.

 

5.2.1 Notice of Registration. If the Company shall determine to register any of
its securities under the Securities Act in connection with the public offering
of such securities, either for its own account or the account of a security
holder, other than (A) a registration relating to employee benefit plans, (B) a
registration relating to a Rule 145 transaction or similar transaction, and (C)
a registration on any form that does not include substantially the same
information as could be required to be included in a registration statement
covering the sale of Registrable Securities, the Company will:

 

(a) promptly give to each Purchaser written notice thereof; and

 

(b) use commercially reasonable efforts to include in such registration (and any
related qualification under blue sky laws or other compliance), and in any
underwriting involved therein, all the Registrable Securities specified in a
written request or requests, made within twenty (20) days after receipt of such
written notice from the Company, by any such Purchaser, except as set forth in
Section 5.2.2 below. In the event that the Company decides for any reason not to
complete the registration of securities other than Registrable Securities as
part of an underwritten public offering it shall specify that such Registrable
Securities are to be included in the underwriting on the same terms and
conditions as the securities otherwise being sold through underwriters under
such registration.

 

“Registrable Securities” means the Shares which have not been registered under
the Securities Act pursuant to an effective registration statement (a
“Registration Statement”) filed thereunder and which are not then eligible for
resale by the holder thereof pursuant to Rule 144, the following, unless the
Company’s underwriters deem that registration of such shares might materially
injure an offering by the Company.

 



5

 

 

5.2.2 Registration Process. In connection with the registration of the
Registrable Securities pursuant to Section 5.2.1, the Company shall:

 

(a) Prepare and file with the SEC the Registration Statement and such amendments
(including post effective amendments) to the Registration Statement and
supplements to the prospectus included therein (a “Prospectus”) as the Company
may deem necessary or appropriate and take all lawful action such that the
Registration Statement and any amendment thereto does not, when it becomes
effective, contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein, not misleading and that the Prospectus forming part of the Registration
Statement, and any amendment or supplement thereto, does not at any time during
the period commencing on the effective date of the Registration Statement and
ending on the date on which all of the Registrable Securities may be sold to the
public without registration under the Securities Act in reliance on Rule 144
(the “Registration Period”) include an untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading;

 

(b) Comply with the provisions of the Securities Act with respect to the
Registrable Securities covered by the Registration Statement until the earlier
of (i) such time as all of such Registrable Securities have been disposed of in
accordance with the intended methods of disposition by each Purchaser as set
forth in the Prospectus forming part of the Registration Statement or (ii) the
date on which the Registration Statement is withdrawn;

 

(c) Furnish to each Purchaser and its legal counsel identified to the Company
(i) promptly after the same is prepared and publicly distributed, filed with the
SEC, or received by the Company, one copy of the Registration Statement, each
Prospectus, and each amendment or supplement thereto, and (ii) such number of
copies of the Prospectus and all amendments and supplements thereto and such
other documents, as the Purchaser may reasonably request in order to facilitate
the disposition of the Registrable Securities;

 

(d) Register or qualify the Registrable Securities covered by the Registration
Statement under such securities or “blue sky” laws of such jurisdictions as the
Purchasers reasonably request, (ii) prepare and file in such jurisdictions such
amendments (including post effective amendments) and supplements to such
registrations and qualifications as may be necessary to maintain the
effectiveness thereof at all times during the Registration Period, (iii) take
all such other lawful actions as may be necessary to maintain such registrations
and qualifications in effect at all times during the Registration Period, and
(iv) take all such other lawful actions reasonably necessary or advisable to
qualify the Registrable Securities for sale in such jurisdictions; provided,
however, that the Company shall not be required in connection therewith or as a
condition thereto to (A) qualify to do business in any jurisdiction where it
would not otherwise be required to qualify, (B) subject itself to general
taxation in any such jurisdiction or (C) file a general consent to service of
process in any such jurisdiction;

 

(e) As promptly as practicable after becoming aware of such event, notify each
Purchaser of the occurrence of any event, as a result of which the Prospectus
included in the Registration Statement, as then in effect, includes an untrue
statement of a material fact or omits to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, and promptly prepare
an amendment to the Registration Statement and supplement to the Prospectus to
correct such untrue statement or omission, and deliver a number of copies of
such supplement and amendment to each Purchaser as such Purchaser may reasonably
request;

 

(f) As promptly as practicable after becoming aware of such event, notify each
Purchaser (or, in the event of an underwritten offering, the managing
underwriters) of the issuance by the SEC of any stop order or other suspension
of the effectiveness of the Registration Statement and take all lawful action to
effect the withdrawal, rescission or removal of such stop order or other
suspension;

 

(g) Take all such other lawful actions reasonably necessary to expedite and
facilitate the disposition by the Purchaser of its Registrable Securities in
accordance with the intended methods therefor provided in the Prospectus which
are customary under the circumstances;

 



6

 

 

(h) In the event of an underwritten offering, promptly include or incorporate in
a Prospectus supplement or post-effective amendment to the Registration
Statement such information as the underwriters reasonably agree should be
included therein and to which the Company does not reasonably object and make
all required filings of such Prospectus supplement or post-effective amendment
as soon as practicable after it is notified of the matters to be included or
incorporated in such Prospectus supplement or post-effective amendment;

 

(i) In connection with any underwritten offering, deliver such documents and
certificates as may be reasonably required by the underwriters; and

 

(j) Cooperate with the Purchasers to facilitate the timely preparation and
delivery of certificates representing Registrable Securities to be sold pursuant
to the Registration Statement, which certificates shall, if required under the
terms of this Agreement, be free of all restrictive legends, and to enable such
Registrable Securities to be in such denominations and registered in such names
as any Purchaser may request and maintain a transfer agent for the Common Stock.

 

5.2.3 Obligations and Acknowledgements of the Purchasers. In connection with the
registration of the Registrable Securities, each Purchaser shall have the
following obligations and hereby make the following acknowledgements:

 

(a) It shall be a condition precedent to the obligations of the Company to
include the Registrable Securities in the Registration Statement that each
Purchaser wishing to participate in the Registration Statement (i) shall furnish
to the Company such information regarding itself, the Registrable Securities
held by it and the intended method of disposition of the Registrable Securities
held by it as shall be reasonably required to effect the registration of such
Registrable Securities and (ii) shall execute such documents in connection with
such registration as the Company may reasonably request. Prior to the first
anticipated filing date of a Registration Statement, the Company shall notify
each Purchaser of the information the Company requires from such Purchaser (the
“Requested Information”) if such Purchaser elects to have any of its Registrable
Securities included in the Registration Statement. If a Purchaser notifies the
Company and provides the Company the information required hereby prior to the
time the Registration Statement is declared effective, the Company will file an
amendment to the Registration Statement that includes the Registrable Securities
of such Purchaser provided, however, that the Company shall not be required to
file such amendment to the Registration Statement at any time less than five (5)
business days prior to the effective date.

 

(b) Each Purchaser agrees to cooperate with the Company in connection with the
preparation and filing of a Registration Statement hereunder, unless such
Purchaser has notified the Company in writing of its election to exclude all of
its Registrable Securities from such Registration Statement;

 

(c) Each Purchaser agrees that, upon receipt of any notice from the Company of
the occurrence of any event of the kind described in Section 5.2.2(e) or
5.2.2(f), such Purchaser shall immediately discontinue its disposition of
Registrable Securities pursuant to the Registration Statement covering such
Registrable Securities until the Purchaser’s receipt of the copies of the
supplemented or amended Prospectus contemplated by Section 5.2.2(e) and, if so
directed by the Company, the Purchaser shall deliver to the Company (at the
expense of the Company) or destroy (and deliver to the Company a certificate of
destruction) all copies in the Purchaser’s possession, of the Prospectus
covering such Registrable Securities current at the time of receipt of such
notice; and

 

(d) Each Purchaser acknowledges that it may be deemed to be a statutory
underwriter within the meaning of the Securities Act with respect to the
Registrable Securities being registered for resale by it, and if a Purchaser
includes Registrable Securities for offer and sale within a Registration
Statement such Purchaser hereby consents to the inclusion in such Registration
Statement of a disclosure to such effect.

 

5.2.4 Expenses of Registration. All expenses (other than underwriting discounts
and commissions and the fees and expenses of a Purchaser’s counsel) incurred in
connection with registrations, filings or qualifications pursuant to this
Section 5.2, including, without limitation, all registration, listing, and
qualifications fees, printing and engraving fees, accounting fees, and the fees
and disbursements of counsel for the Company, shall be borne by the Company.

 



7

 

 

5.2.5 Indemnification and Contribution.

 

(a) Indemnification by the Company. The Company shall indemnify and hold
harmless each Purchaser and each underwriter, if any, which facilitates the
disposition of Registrable Securities, and each of their respective officers and
directors and each Person who controls such underwriter within the meaning of
Section 15 of the Securities Act or Section 20 of the 1934 Act (each such Person
being sometimes hereinafter referred to as an “Indemnified Person”) from and
against any losses, claims, damages or liabilities, joint or several, to which
such Indemnified Person may become subject under the Securities Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon an untrue statement or alleged
untrue statement of a material fact contained in any Registration Statement or
an omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein, not misleading, or
arise out of or are based upon an untrue statement or alleged untrue statement
of a material fact contained in any Prospectus or an omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; and the Company hereby agrees to
reimburse such Indemnified Person for all reasonable legal and other expenses
incurred by them in connection with investigating or defending any such action
or claim as and when such expenses are incurred; provided, however, that the
Company shall not be liable to any such Indemnified Person in any such case to
the extent that any such loss, claim, damage or liability arises out of or is
based upon (i) an untrue statement or alleged untrue statement made in, or an
omission or alleged omission from, such Registration Statement or Prospectus in
reliance upon and in conformity with written information furnished to the
Company by such Indemnified Person expressly for use therein or (ii) in the case
of the occurrence of an event of the type specified in Section 5.2.2(e), the use
by the Indemnified Person of an outdated or defective Prospectus after the
Company has provided to such Indemnified Person an updated Prospectus correcting
the untrue statement or alleged untrue statement or omission or alleged omission
giving rise to such loss, claim, damage or liability.

 

 (b) Indemnification by the Purchasers and Underwriters. Each Purchaser agrees,
as a consequence of the inclusion of any of its Registrable Securities in a
Registration Statement, and each underwriter, if any, which facilitates the
disposition of Registrable Securities shall agree, severally and not jointly, as
a consequence of facilitating such disposition of Registrable Securities to (i)
indemnify and hold harmless the Company, its directors (including any person
who, with his or her consent, is named in the Registration Statement as a
director nominee of the Company), its officers who sign any Registration
Statement and each Person, if any, who controls the Company within the meaning
of either Section 15 of the Securities Act or Section 20 of the 1934 Act,
against any losses, claims, damages or liabilities to which the Company or such
other persons may become subject, under the Securities Act or otherwise, insofar
as such losses, claims, damages or liabilities (or actions in respect thereof)
arise out of or are based upon an untrue statement or alleged untrue statement
of a material fact contained in such Registration Statement or Prospectus or
arise out of or are based upon the omission or alleged omission to state therein
a material fact required to be stated therein or necessary to make the
statements therein (in light of the circumstances under which they were made, in
the case of the Prospectus), not misleading, in each case to the extent, but
only to the extent, that such untrue statement or alleged untrue statement or
omission or alleged omission was made in reliance upon and in conformity with
written information furnished to the Company by the Purchaser or underwriter
expressly for use therein, and (ii) reimburse the Company for any legal or other
expenses incurred by the Company in connection with investigating or defending
any such action or claim as such expenses are incurred; provided, however, that
such Purchaser shall not be liable under this Section 5.2.5(b) for any amount in
excess of the net proceeds paid to such Purchaser in respect of Registrable
Securities sold by it.

 



8

 

 

(c) Notice of Claims, etc. Promptly after receipt by a Person seeking
indemnification pursuant to this Section 5.2.5 (an “Indemnified Party”) of
written notice of any investigation, claim, proceeding or other action in
respect of which indemnification is being sought (each, a “Claim”), the
Indemnified Party promptly shall notify the Person against whom indemnification
pursuant to this Section 5.2.5 is being sought (the “Indemnifying Party”) of the
commencement thereof; but the omission to so notify the Indemnifying Party shall
not relieve it from any liability that it otherwise may have to the Indemnified
Party, except to the extent that the Indemnifying Party is materially prejudiced
and forfeits substantive rights and defenses by reason of such failure. In
connection with any Claim as to which both the Indemnifying Party and the
Indemnified Party are parties, the Indemnifying Party shall be entitled to
assume the defense thereof. Notwithstanding the assumption of the defense of any
Claim by the Indemnifying Party, the Indemnified Party shall have the right to
employ separate legal counsel and to participate in the defense of such Claim,
and the Indemnifying Party shall bear the reasonable fees, out of pocket costs
and expenses of such separate legal counsel to the Indemnified Party if (and
only if): (i) the Indemnifying Party shall have agreed to pay such fees, costs
and expenses, (ii) the Indemnified Party shall reasonably have concluded that
representation of the Indemnified Party by the Indemnifying Party by the same
legal counsel would not be appropriate due to actual or, as reasonably
determined by legal counsel to the Indemnified Party, potentially differing
interests between such parties in the conduct of the defense of such Claim, or
if there may be legal defenses available to the Indemnified Party that are in
addition to or disparate from those available to the Indemnifying Party, or
(iii) the Indemnifying Party shall have failed to employ legal counsel
reasonably satisfactory to the Indemnified Party within a reasonable period of
time after notice of the commencement of such Claim. If the Indemnified Party
employs separate legal counsel in circumstances other than as described in the
preceding sentence, the fees, costs and expenses of such legal counsel shall be
borne exclusively by the Indemnified Party. Except as provided above, the
Indemnifying Party shall not, in connection with any Claim in the same
jurisdiction, be liable for the fees and expenses of more than one firm of
counsel for the Indemnified Party (together with appropriate local counsel). The
Indemnified Party shall not, without the prior written consent of the
Indemnifying Party (which consent shall not unreasonably be withheld), settle or
compromise any Claim or consent to the entry of any judgment that does not
include an unconditional release of the Indemnifying Party from all liabilities
with respect to such Claim or judgment or contain any admission of wrongdoing.

 

(d) Contribution. If the indemnification provided for in this Section 5.2.5 is
unavailable to or insufficient to hold harmless an Indemnified Party in respect
of any losses, claims, damages or liabilities (or actions in respect thereof)
referred to therein, then each Indemnifying Party shall contribute to the amount
paid or payable by such Indemnified Party as a result of such losses, claims,
damages or liabilities (or actions in respect thereof) in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and the
Indemnified Party in connection with the statements or omissions or alleged
statements or omissions which resulted in such losses, claims, damages or
liabilities (or actions in respect thereof), as well as any other relevant
equitable considerations. The relative fault of such Indemnifying Party and
Indemnified Party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or omission or
alleged omission to state a material fact relates to information supplied by
such Indemnifying Party or by such Indemnified Party, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission. The parties hereto agree that it would not be just
and equitable if contribution pursuant to this Section 5.2.5(d) were determined
by pro rata allocation (even if the Purchasers or any underwriters were treated
as one entity for such purpose) or by any other method of allocation which does
not take account of the equitable considerations referred to in this Section
5.2.5(d). The amount paid or payable by an Indemnified Party as a result of the
losses, claims, damages or liabilities (or actions in respect thereof) referred
to above shall be deemed to include any legal or other fees or expenses
reasonably incurred by such Indemnified Party in connection with investigating
or defending any such action or claim. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.

 

(e) Limitation on Purchasers’ and Underwriters’ Obligations. Notwithstanding any
other provision of this Section 5.2.5, in no event shall (i) any Purchaser have
any liability under this Section 5.2.5 for any amounts in excess of the dollar
amount of the proceeds actually received by such Purchaser from the sale of
Registrable Securities (after deducting any fees, discounts and commissions
applicable thereto) pursuant to any Registration Statement under which such
Registrable Securities are registered under the Securities Act and (ii) any
underwriter be required to undertake liability to any Person hereunder for any
amounts in excess of the aggregate discount, commission or other compensation
payable to such underwriter with respect to the Registrable Securities
underwritten by it and distributed pursuant to the Registration Statement.

 

9

 

 



(f) Other Liabilities. The obligations of the Company under this Section 5.2.5
shall be in addition to any liability which the Company may otherwise have to
any Indemnified Person and the obligations of any Indemnified Person under this
Section 5.2.5 shall be in addition to any liability which such Indemnified
Person may otherwise have to the Company. The remedies provided in this Section
5.2.5 are not exclusive and shall not limit any rights or remedies which may
otherwise be available to an indemnified party at law or in equity.

 

5.2.6 Common Stock Issued Upon Stock Split, etc. The provisions of this Section
5.2 shall apply to any shares of Common Stock or any other securities issued as
a dividend or distribution in respect of the Shares.

 

5.2.7 Termination of Registration Rights. The registration rights granted in
this Section 5.2 shall terminate with respect to a security upon the date such
security is first eligible to be resold pursuant to Rule 144 of the Securities
Act.

 

5.3 Payment for Legal Opinions and Removal of Legends. The Company shall cover
all costs associated with removal of any Securities Act restrictive legends,
including, without limitation, the cost of replacement certificates and opinion
or letter of Company counsel to the transfer agent, as well as delivery costs,
for all Shares.

 

5.4 Listing of Common Stock. The Company hereby agrees to use best efforts to
maintain the listing or quotation of the Common Stock on the Nasdaq Capital
Market (“Nasdaq”) or other securities exchange (“Trading Market”), and
concurrently with the Closing, the Company shall apply, if required, to list all
of the Shares on Nasdaq and promptly secure the listing of all of the Shares on
Nasdaq. The Company further agrees, if the Company applies to have the Common
Stock traded on any other Trading Market, it will then include in such
application all of the Shares, and will take such other action as is necessary
to cause all of the Shares to be listed on Nasdaq or such other Trading Market
as promptly as possible. The Company will then take all action reasonably
necessary to continue the listing or quotation and trading of its Common Stock
on a Trading Market and will comply in all respects with the Company’s
reporting, filing and other obligations under the bylaws or rules of such
Trading Market.

 

5.5 Equal Treatment of Purchasers. No consideration (including any modification
of this Agreement) shall be offered or paid to any Person to amend or consent to
a waiver or modification of any provision of this Agreement unless the same
consideration is also offered to all of the parties to this Agreement. For
clarification purposes, this provision constitutes a separate right granted to
each Purchaser by the Company and negotiated separately by each Purchaser, and
is intended for the Company to treat the Purchasers as a class and shall not in
any way be construed as the Purchasers acting in concert or as a group with
respect to the purchase, disposition or voting of Securities or otherwise.

 

5.6 Form D; Blue Sky Filings. The Company agrees to timely file a Form D with
respect to the Securities as required under Regulation D and to provide a copy
thereof, promptly upon request of any Purchaser. The Company shall take such
action as the Company shall reasonably determine is necessary in order to obtain
an exemption for, or to qualify the Securities for, sale to the Purchasers at
the Closing under applicable securities or “Blue Sky” laws of the states of the
United States, and shall provide evidence of such actions promptly upon request
of any Purchaser.

 

5.7 Independent Nature of Purchasers’ Obligations and Rights. The obligations of
each Purchaser under this Agreement are several and not joint with the
obligations of any other Purchaser, and no Purchaser shall be responsible in any
way for the performance or non-performance of the obligations of any other
Purchaser under this Agreement. This Agreement shall constitute an agreement
between each Purchaser and the Company and each Purchaser and not as an
agreement between or among the Purchasers. Nothing contained herein, and no
action taken by any Purchaser pursuant hereof or thereto, shall be deemed to
constitute (a) any agreement between or among the Purchasers or to create any
rights or obligations between or among the Purchasers, each of whom is acting
independently in entering into this Agreement or (b) the Purchasers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated by
this Agreement. Each Purchaser shall be entitled to independently protect and
enforce its rights, including, without limitation, the rights arising out of
this Agreement, and it shall not be necessary for any other Purchaser to be
joined as an additional party in any proceeding for such purpose.

 



10

 

 

6.   CONDITIONS

 

6.1 Conditions Precedent to the Obligation of the Company to Close and to Sell
the Shares. The obligation hereunder of the Company to close and issue and sell
the Shares to the Purchasers at a Closing is subject to the satisfaction or
waiver, at or before such Closing of the conditions set forth below. These
conditions are for the Company’s sole benefit and may be waived by the Company
at any time in its sole discretion.

 

6.1.1 Accuracy of the Purchasers’ Representations and Warranties. The
representations and warranties of each Purchaser (including, for avoidance of
doubt, those relating to the Questionnaire) shall be true and correct in all
material respects as of the date when made and as of such Closing as though made
at that time, except for representations and warranties that are expressly made
as of a particular date, which shall be true and correct in all material
respects as of such date.

 

6.1.2 Performance by the Purchasers. Each Purchaser shall have performed,
satisfied, and complied in all material respects with all covenants, agreements
and conditions required by this Agreement to be performed, satisfied or complied
with by the Purchasers at or prior to such Closing.

 

6.1.3 No Injunction. No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction which prohibits
the consummation of any of the transactions contemplated by this Agreement.

 

6.1.4 Delivery of Purchase Price. The Purchase Price for the Shares shall be
available in cleared funds or via loan conversion on such Closing.

 

6.1.5 Delivery of Transaction Documents. The Transaction Documents shall have
been duly executed and delivered by the Purchasers to the Company.

 

6.2 Conditions Precedent to the Obligation of the Purchasers to Close and to
Purchase the Shares. The obligation hereunder of the Purchasers to purchase the
Shares and consummate the transactions contemplated by this Agreement is subject
to the satisfaction or waiver, at or before such Closing, of each of the
conditions set forth below. These conditions are for the Purchasers’ sole
benefit and may be waived by the Purchasers at any time in their sole
discretion.

 

6.2.1 Accuracy of the Company’s Representations and Warranties. Each of the
representations and warranties of the Company in this Agreement and the other
Transaction Documents shall be true and correct in all respects as of such
Closing, except for representations and warranties that speak as of a particular
date, which shall be true and correct in all respects as of such date.

 

6.2.2 Performance by the Company. The Company shall have performed, satisfied
and complied in all material respects with all covenants, agreements and
conditions required by this Agreement to be performed, satisfied or complied
with by the Company at or prior to such Closing.

 

6.2.3 No Suspension. Trading in the Common Stock of the Company shall not have
been suspended by the SEC, Nasdaq or other exchange or quotation system (except
for any suspension of trading of limited duration agreed to by the Company,
which suspension shall be terminated prior to the Closing).

 

6.2.4 No Injunction. No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction which prohibits
the consummation of any of the transactions contemplated by this Agreement.

 

6.2.5 No Proceedings or Litigation. No action, suit or proceeding before any
arbitrator or any governmental authority shall have been commenced, and no
investigation by any governmental authority shall have been initiated, against
the Company, or any of the officers, directors or affiliates of the Company
seeking to restrain, prevent or change the transactions contemplated by this
Agreement, or seeking damages in connection with such transactions.

 



11

 

 

6.2.6 Shares. Within five business days of Closing, the Company shall have
delivered to the Purchasers the Shares. The Company shall also deliver this
Agreement, duly executed by the Company.

 

7.   MISCELLANEOUS.

 

7.1 Indemnification. Each Purchaser agrees to defend, indemnify and hold the
Company harmless against any liability, costs or expenses arising as a result of
any dissemination of any of the Securities by such Purchaser in violation of the
Securities Act or applicable state securities law.

 

7.2 Governing Law. The validity and interpretation of this Agreement shall be
governed by, and construed and enforced in accordance with, the laws of the
State of New York. Each of the parties hereto and their assigns hereby consents
to the exclusive jurisdiction and venue of the Courts of the State of New York,
located in the City and County of New York and the United States District Court,
Southern District, for the State of New York with respect to any matter relating
to this Agreement and performance of the parties’ obligations hereunder, the
documents and instruments executed and delivered concurrently herewith or
pursuant hereto and performance of the parties’ obligations thereunder and each
of the parties hereto hereby consents to the personal jurisdiction of such
courts and shall subject itself to such personal jurisdiction. Any action, suit
or proceeding relating to such matters shall be commenced, pursued, defended and
resolved only in such courts and any appropriate appellate court having
jurisdiction to hear an appeal from any judgment entered in such courts. The
parties irrevocably waive the defense of an inconvenient forum to the
maintenance of such suit or proceeding. Service of process in any action, suit
or proceeding relating to such matters may be made and served within or outside
the State of New York by registered or certified mail to the parties and their
representatives at their respective addresses specified in Section 7.7, provided
that a reasonable time, not less than thirty (30) days, is allowed for
response. Service of process may also be made in such other manner as may be
permissible under the applicable court rules. THE PARTIES HERETO WAIVE TRIAL BY
JURY.

 

7.3 Successors and Assigns. Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors, and administrators of the parties hereto.

 

7.4 Entire Agreement. This Agreement and the Exhibits hereto and thereto, and
the other documents delivered pursuant hereto and thereto, constitute the full
and entire understanding and agreement among the parties with regard to the
subjects hereof and no party shall be liable or bound to any other party in any
manner by any representations, warranties, covenants, or agreements except as
specifically set forth herein or therein. Nothing in this Agreement, express or
implied, is intended to confer upon any party, other than the parties hereto and
their respective successors and assigns, any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
herein.

 

7.5 Severability. In case any provision of this Agreement shall be invalid,
illegal, or unenforceable, it shall to the extent practicable, be modified so as
to make it valid, legal and enforceable and to retain as nearly as practicable
the intent of the parties, and the validity, legality, and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

 

7.6 Amendment and Waiver. Except as otherwise provided herein, any term of this
Agreement may be amended, and the observance of any term of this Agreement may
be waived (either generally or in a particular instance, either retroactively or
prospectively, and either for a specified period of time or indefinitely), with
the written consent of the Company and holders of a majority of the Shares, or,
to the extent such amendment affects only one Purchaser, by the Company and such
Purchaser. Any amendment or waiver effected in accordance with this Section 7.6
shall be binding upon each future holder of any security purchased under this
Agreement (including securities into which such securities have been converted)
and the Company.

 



12

 

 

7.7 Notices. All notices and other communications required or permitted
hereunder shall be in writing and shall be effective when delivered personally,
or sent by telex or telecopier (with receipt confirmed), provided that a copy is
mailed by registered mail, return receipt requested, or when received by the
addressee, if sent by Federal Express or other express delivery service (receipt
requested) in each case to the appropriate address set forth below:

 

If to the Company:



MYOS RENS Technology Inc.

  45 Horsehill Road, Suite 106   Cedar Knolls, New Jersey 07927  
Attention: Chief Executive Officer     With a copy to: Ellenoff Grossman &
Schole LLP   1345 Avenue of the Americas   New York, New York 10105   Facsimile:
(212) 370-7889   Attention: Stuart Neuhauser, Esq. and Joshua Englard, Esq.    
If to the Purchaser: At the address set forth on the Purchaser’s Signature Page
   

7.8 Faxes, Electronic Mail and Counterparts. This Agreement may be executed in
one or more counterparts. Delivery of an executed counterpart of the Agreement
or any exhibit attached hereto by facsimile transmission or electronic mail (any
such delivery, an “Electronic Delivery”), shall be treated in all manner and
respects as an original agreement or instrument and shall be considered to have
the same binding legal effect as if it were the original signed version thereof
delivered in person. At the request of any party hereto, each other party hereto
shall re-execute original forms hereof and deliver them in person to all other
parties. No party hereto shall raise the use of Electronic Delivery to deliver a
signature or the fact that any signature or agreement or instrument was
transmitted or communicated through the use of Electronic Delivery as a defense
to the formation of a contract, and each such party forever waives any such
defense, except to the extent such defense related to lack of authenticity.

 

7.9 Titles and Subtitles. The titles of the paragraphs and subparagraphs of this
Agreement are for convenience of reference only and are not to be considered in
construing this Agreement.

 

7.10 Further Assurances. At any time and from time to time after the Closing,
upon reasonable request of the other, each party shall do, execute, acknowledge
and deliver such further acts, assignments, transfers, conveyances and
assurances as may be reasonably required for the more complete consummation of
the transactions contemplated herein.

 

7.11 Legal Fees. In the event any suit or other legal proceeding is brought for
the enforcement of any of the provisions of this Agreement, the parties hereto
agree that the prevailing party or parties shall be entitled to recover from the
other party or parties upon final judgment on the merits reasonable attorneys’
fees, including attorneys’ fees for any appeal, and costs incurred in bringing
such suit or proceeding.

 

*********************

 



13

 



 

[Counterpart Signature Page To MYOS RENS Technology Inc. Securities Purchase
Agreement]

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth on the Purchase Signature Page hereto.

 

  PURCHASER           (By Counterpart Form - See Purchaser Signature Pages
following the Questionnaire)       COMPANY       MYOS RENS TECHNOLOGY INC.   (By
Execution of Acceptance Page following Certificate of Signatory)

 



14

 

 

PURCHASER SIGNATURE PAGES

 

The undersigned Purchaser has read the Securities Purchase Agreement of MYOS
RENS Technology Inc., a Nevada corporation dated as of March 20, 2019, and
acknowledges that the completion of this Questionnaire and the execution of the
Purchaser Signature Page that follows shall constitute the undersigned’s
execution of such Agreement. This Questionnaire is and shall remain part of the
Agreement. All capitalized terms used herein shall be as defined in such
Agreement

 

I hereby subscribe for ____ Shares, at a Purchase Price of $1.46 per Share. The
aggregate Purchase Price of the Shares is $ ____________.

 

I am a resident of the State(s) or Country of ______________
and _______________.

 

_____________________________________________________________________.

 

Please print above the exact name(s) in which the Shares are to be held

 



My address
is:                                                                                                                              

 

                                                                                                                                                

 

                                                                                                                                                  

 

My phone number
is:                                                                                                                  

 

[Continued]

 



 

 



15

 

 

ACCREDITED INVESTOR QUESTIONNAIRE

Offering of Shares

 

I acknowledge that the offering of the Shares is subject to the Federal
securities laws of the United States and state securities laws of those states
in which the Shares are offered, and that, pursuant to the U.S. Federal
securities laws and state securities laws, the Shares may be purchased by
persons who come within the definition of an “Accredited Investor” as that term
is defined in Rule 501(a) of Regulation D promulgated under the Securities Act
(“Regulation D”).

 

By initialing one of the categories below, I represent and warrant that I come
within the category so initialed and have truthfully set forth the factual basis
or reason I come within that category. All information in response to this
paragraph will be kept strictly confidential. I agree to furnish any additional
information that the Company deems necessary in order to verify the answers set
forth below.

 

NOTE: You must initial at least ONE category.

 

Individual Purchaser:

(A Purchaser who is an individual may initial either Category I, II, or III)

 

Category I ______

I am a director or executive officer of the Company.

 

Category II ______

I am an individual (not a partnership, corporation, etc.) whose individual net
worth, or joint net worth with my spouse, presently exceeds $1,000,000.*

 

Explanation. In calculation of net worth, you may include equity in personal
property and real estate other than your principal residence, including cash,
short term investments, stocks and securities. Equity in personal property and
real estate should be based on the fair market value of such property less debt
secured by such property.

 

Category III ______ I am an individual (not a partnership, corporation, etc.)
who had an individual income in excess of $200,000 in 2017 and 2018, or joint
income with my spouse in excess of $300,000 in 2017 and 2018, and I have a
reasonable expectation of reaching the same income level in 2019.**

____________________

 

* For purposes of this Accredited Investor Questionnaire, “net worth” means the
excess of total assets at fair market value, including cash, stock, securities,
personal property and real estate (other than your primary residence), over
total liabilities (other than a mortgage or other debt secured by your primary
residence). In the event that the amount of any mortgage or other indebtedness
secured by your primary residence exceeds the fair market value of the
residence, that excess liability should also be deducted from your net worth.
Any mortgage or indebtedness secured by your primary residence incurred within
60 days before the time of the sale of the securities offered hereunder, other
than as a result of the acquisition of the primary residence, shall also be
deducted from your net worth.

 

 ** For purposes of this Accredited Investor Questionnaire, individual income
means adjusted gross income, as reported for federal income tax purposes, less
any income attributable to a spouse or to property owned by a spouse, increased
by the following amounts (but not including any amounts attributable to a spouse
or to property owned by a spouse): (i) the amount of any tax-exempt interest
income under Section 103 of the Internal Revenue Code of 1986, as amended (the
“Code”), received; (ii) the amount of losses claimed as a limited partner in a
limited partnership as reported on Schedule E of Form 1040; (iii) any deduction
claimed for depletion under Section 611 et seq. of the Code; (iv) amounts
contributed to an Individual Retirement Account (as defined in the Code) or
Keogh retirement plan; (v) alimony paid;(vi) any elective contributions to a
cash or deferred arrangement under Section 401(k) of the Code; and (vii) for
applicable taxable years, any amount by which income from long-term capital
gains has been reduced in arriving at adjusted gross income pursuant to the
provisions of Section 1202 of the Code.

 



16

 

 

Entity Purchasers:

 

(A Purchaser which is a corporation, limited liability company, partnership,
trust, or other entity may initial either Category IV, V, VI, VII or VIII)

 

Category IV ______

The Purchaser is an entity in which all of the equity owners are “Accredited
Investors” as defined in Rule 501(a) of Regulation D.  If relying upon this
category alone, each equity owner must complete a separate copy of this
Agreement.

 

             

(describe entity)

 

Category V  ______

The Purchaser is a trust, with total assets in excess of $5,000,000, not formed
for the specific purpose of acquiring the Shares offered, whose purchase is
directed by a “Sophisticated Person” as described in Rule 506(b)(2)(ii) of
Regulation D.

 

Category VI  ______

The Purchaser is an organization described in Section 501(c)(3) of the Internal
Revenue Code, corporation, Massachusetts or similar business trust, or
partnership, not formed for the specific purpose of acquiring the Shares, with
total assets in excess of $5,000,000.

 

              (describe entity)

 

 Category VII  ______

The Purchaser is a private business development company as defined in Section
202(a)(22) of the Investment Advisers Act of 1940.

 

              (describe entity)     Category VIII  _____

Any bank as defined in section 3(a)(2) of the Securities Act of 1933, as amended
(“Act”), or any savings and loan association or other institution as defined in
section 3(a)(5)(A) of the Act whether acting in its individual or fiduciary
capacity; any broker or dealer registered pursuant to section 15 of the
Securities Exchange Act of 1934, as amended; any insurance company as defined in
section 2(a)(13) of the Act; any investment company registered under the
Investment Company Act of 1940 or a business development company as defined in
section 2(a)(48) of that Act; any Small Business Investment Company licensed by
the U.S. Small Business Administration under section 301(c) or (d) of the Small
Business Investment Act of 1958; any plan established and maintained by a state,
its political subdivisions, or any agency or instrumentality of a state or its
political subdivisions, for the benefit of its employees, if such plan has total
assets in excess of $5,000,000; any employee benefit plan within the meaning of
the Employee Retirement Income Security Act of 1974 if the investment decision
is made by a plan fiduciary, as defined in section 3(21) of such act, which is
either a bank, savings and loan association, insurance company, or registered
investment adviser, or if the employee benefit plan has total assets in excess
of $5,000,000 or, if a self-directed plan, with investment decisions made solely
by persons that are accredited investors;

 

              (describe entity)

 

Executed this _____ day of  _________, 2019 at ____________________,
________________.

 

[Continued]

 



17

 



 

PURCHASER SIGNATURE PAGE

(For Individual Purchasers)

 

This Securities Purchase Agreement of MYOS RENS Technology Inc. (including the
Questionnaire) is hereby executed and entered into by the below Purchaser.

 

 

No. of Shares: __________(@$1.46 per Share)

 

Aggregate Purchase Price $_____________

____________________________________

Signature (Individual)

 

____________________________________

Name (Print)

 

____________________________________

Street address

 

____________________________________

City, State, Zip Code & Country

 

 

____________________________________

Tax Identification or Social Security Number

 

(            )                                                                

Telephone Number

 

(            )                                                                

Facsimile Number

 

 

Address to Which Correspondence Should Be Directed (if different from above)

 

____________________________________

c/o Name

 

____________________________________

Street Address

 

 

___________________________________

City, State, Zip Code & Country



 

(            )                                                                

Telephone Number

 

(            )                                                                

Facsimile Number

 



18

 

 

PURCHASER SIGNATURE PAGE

(for Corporation, Partnership, Trust or Other Entities)

 

This Securities Purchase Agreement of MYOS RENS Technology Inc. (including the
Questionnaire) is hereby executed and entered into by the below Purchaser:

 

 

No. of Shares: __________(@$1.46 per Share)

 

Aggregate Purchase Price $_____________

____________________________________

Signature (Individual)

 

____________________________________

Name (Print)

 

____________________________________

Street address

 

____________________________________

City, State, Zip Code & Country

 

 

____________________________________

Tax Identification or Social Security Number

 

(            )                                                                

Telephone Number

 

(            )                                                                

Facsimile Number

 

 

Address to Which Correspondence Should Be Directed (if different from above)

 

____________________________________

c/o Name

 

____________________________________

Street Address

 

 

___________________________________

City, State, Zip Code & Country

 

(            )                                                                

Telephone Number

 

(            )                                                                

Facsimile Number

 

*If Shares are being subscribed for by an entity, the Certificate of Signatory
that follows must also be completed.

 



19

 

 

CERTIFICATE OF SIGNATORY

 

(To be completed if Shares are being subscribed for by an entity)

 

I,__________________________________, am the ___________________________ of
__________________________________________ (the “Entity”).

 

I certify that I am empowered and duly authorized by the Entity to execute and
carry out the terms of the Securities Purchase Agreement and to purchase and
hold the Shares.  The Securities Purchase Agreement has been duly and validly
executed on behalf of the Entity and constitutes a legal and binding obligation
of the Entity.

 

IN WITNESS WHEREOF, I have hereto set my hand this _____ day of March, 2019.

 

 

_________________________________________________

Signature

 



20

 

 

ACCEPTANCE PAGE TO SECURITIES PURCHASE AGREEMENT OF

MYOS RENS TECHNOLOGY INC.

 

The foregoing subscriptions for _______________ Shares, for an aggregate
purchase price of $_______________ at a Purchase Price of $1.46 per Share, in
accordance with the foregoing Securities Purchase Agreement, AGREED AND
ACCEPTED; provided, however, that the Company may accept additional
subscriptions from time to time without consent of Purchasers until the maximum
offering amount is accepted and Closed upon, in accordance with this Agreement:

 

MYOS RENS TECHNOLOGY INC.       By:     Name:  Joseph Mannello   Title: Chief
Executive Officer  

 

Date:  ___________________, 2019

 

 

21



 

